Citation Nr: 0816041	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service-connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1951 to December 1952.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Milwaukee, 
Wisconsin which denied the veteran's claim for entitlement to 
service connection for anterolisthesis with spondylolsis at 
L5-S1 and multilevel degenerative disc disease.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed anterolisthesis with spondylolysis at L5-
S1 and multilevel degenerative disc disease and his military 
service.


CONCLUSION OF LAW

Anterolisthesis with spondylolysis at L5-S1 and multilevel 
degenerative disc disease was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in January 
2005 and June 2005.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claim 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim. 
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, the Board finds no 
prejudice in proceeding with adjudication of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The RO has obtained the veteran's SMRs, to the 
extent available, private treatment records, VA records, and 
the appellant underwent VA examinations in December 2005 and 
October 2006 to clarify the nature and etiology of his 
claimed disability.  

The Board notes that the RO was unable to obtain the 
veteran's complete SMRs and that they are not associated with 
the claims file.  There is indication from the National 
Personnel Records Center (NPRC) that they were destroyed in a 
fire in July 1973.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the United States 
Court of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development. 

The record reflects that the RO has attempted to locate the 
veteran's service medical records a number of times.  The RO 
submitted requests to the NPRC asking for all available 
service medical records for the veteran.  The NPRC responded 
that the service medical records were probably destroyed in 
the above- mentioned fire.  See December 2005 Formal Finding 
of Service Record Unavailability.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notices.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2007).
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  


Analysis

The veteran contends that his current back problems which are 
a result of a fall incurred during active military service.  
See December 2004 Statement in Support of Claim.

As detailed above, in order to establish service connection 
for the claimed disability on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the December 2005 VA 
examiner diagnosed the veteran with anterolisthesis with 
spondylolysis at L5-S1 and multilevel degenerative disc.  
Accordingly, Hickson element (1), current disability, has 
been met.  

Turning to Hickson element (2), in-service disease or injury, 
the Board notes that the veteran's complete service medical 
records (SMRs) are not associated with the claims file and 
that there is indication from the National Personnel Records 
Center (NPRC) that they were destroyed in a fire in July 
1973.  The only SMR located was the veteran's December 1952 
separation examination report which does not indicate any 
diagnosis of a back condition.  However, the veteran has 
asserted that he injured his lower back during Basic Airborne 
when he landed on a rock pile and fell backwards.  There is 
no reason in the record to doubt the veteran's credibility as 
to the events he described in service.  Accordingly, the 
Board finds that although the veteran as a lay person is not 
competent to diagnose a back condition, he is competent to 
report having experienced pain as a result of his fall during 
service and to describe the symptoms he experienced at that 
time.  Thus, for the purposes of this decision, the Board 
will assume that the veteran experienced pain in his back 
following his fall.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.  

The Board notes that degenerative changes in the spine were 
initially identified in December 2005, well beyond the 
presumptive period for service connection for arthritis; 
thus, service connection on a presumptive basis is not 
warranted.

With regard to Hickson element (3), the Board finds that the 
preponderance of evidence weighs against the finding of a 
medical nexus between any complaints made in service and the 
veteran's current disability.  The Board notes that the 
veteran's separation examination fails to document any lower 
back condition.  The earliest available post-service VA 
treatment records are dated in 1992.  Thus, there is no 
evidence of a post-service back disability until decades 
after the veteran's separation from service.  These facts 
weigh against the existence of a relationship between his in-
service injury and his current disability.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober,  230 F. 3d 1330 (Fed. Cir. 2000).

Most significantly, the record reflects that the veteran was 
seen by VA physicians in December 2005 and October 2006.  The 
Board notes that the physicians had the opportunity to review 
the veteran's claims file prior to rendering their medical 
opinions.  The December 2005 concluded, "In my medical 
opinion, the veteran's back condition is not secondary to 
injuries sustained while in active military service.  His 
separation examination was within normal limits and negative 
for problems referable to the back." 

The October 2006 reached a similar conclusion: 

In light of the above discussion I conclude that 
the patient had a focal low back injury that 
resolved while in military service.  Despite the 
history of intermittent symptoms there is no 
evidence of significant injury nor any functional 
impairment due to the injury.  The present symptoms 
are consistent with aging changes which occur over 
time.  The findings are NOT consistent with 
consistent degenerative injury secondary to old 
trauma due to the rationale noted above.  
Therefore, more likely than not the patient's 
present symptoms of back pain and his present 
diagnosis of spondylolisthesis with facet 
arthropathy at the lower two segments of lumbar 
spine are not related to the injury that the 
veteran reports while he was in military service.  
Additionally the injury the veteran had while in 
military service is not logically associated with 
an aggravation of an injury that occurred 
substantially after the fact.

The Board finds the VA examiners' opinions to be the 
probative evidence of record as to the relationship between 
the current disability and service.  The opinions are 
consistent with the absence of clinical findings at 
separation and the absence of documented treatment between 
service and 1992.  To the extent that the veteran himself and 
his representative contend that a medical relationship exists 
between his recent back problems and his military service 
decades earlier, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  

The Board has also considered the veteran's lay contentions 
of a continuity of symptomatology since service.  The Court 
has held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . "  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, the Board finds that the medical opinions discussed 
above are more persuasive on the matter of etiology than the 
veteran's lay assertions of a continuity of symptomatology 
after service. 

Finally, a private physician, M.R., M.D. assessed the veteran 
and found, "...he has no difficulty except for his low back.  
He has had this since he was jumping as a paratrooper.  He 
has had episodic tenderness intermittently."  The Board 
finds that this opinion linking the veteran's current back 
condition to his military service should be given lesser 
probative weight than that of the VA examiners.  The records 
do not indicate that M.R. reviewed the claims file, to 
include the veteran's service medical records, which showed 
examination of the spine to be normal at separation, or 
provided a rationale behind the lack of back symptoms for 
decades after service.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
back condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); See also Gilbert, supra.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for back disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


